Citation Nr: 0630714	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability claimed as the result of a 
hysterectomy performed in a VA hospital.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2002 
and July 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in November 2004.  
The veteran's case was remanded to the RO for additional 
development in March 2005.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The need to perform a total abdominal hysterectomy is not 
attributable to the veteran's period of active military 
service.  

2.  The veteran does not have additional disability that was 
caused by VA hospital care or medical or surgical treatment 
or examination of the veteran in January 2002 when a total 
abdominal hysterectomy was performed. 




CONCLUSIONS OF LAW

1.  The veteran does not have disability due to a 
hysterectomy that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability caused by hospital 
care or medical or surgical treatment or examination by VA 
have not been met.  38 U.S.C.A. § 1151 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran served on active duty from December 1978 to July 
1982.  Service medical records (SMRs) were associated with 
the claims file.  The veteran's August 1978 entrance 
examination indicates that the veteran was diagnosed with a 
left ovarian cyst July 1977, prior to her entry into service.  
The veteran was also noted to have had pain in her left side 
with exertion.  She said she was placed on birth control 
pills (BCP).  She reported no symptoms since she was 
prescribed birth control pills.  She reported regular menses 
and she denied dysmenorrhea.  A pelvic examination performed 
at the time of her entrance examination revealed no adnexal 
masses or cystic structures.  A pelvic examination performed 
in October 1978 revealed slight erosion of the cervix 
anteriorly.  The uterus was noted to be anteflexed and no 
masses were observed on the adnexa.  A pap smear performed at 
that time was noted to be negative.  In June 1979 the veteran 
reported vaginal itching and yellowish discharge for three 
days.  She was diagnosed with vaginitis.  In July 1979 the 
veteran requested a refill of her BCP.  She reported no 
problems at that time.  The veteran underwent a pelvic 
examination in September 1979 which revealed cervical 
erosion.  Thick leucorrhea was noted.  The rest of the 
examination was noted to be within normal limits.  A pap 
smear obtained at that time was noted to be negative.  In 
April 1980 the veteran reported "ovary pain."  She was 
noted to have discontinued use of BCP.  She was restarted on 
BCP.  In July 1980 the veteran reported severe pain with 
ovulation.  On a treatment statement she was noted to have 
dysmenorrhea.  She was noted to have a questionable history 
of endometriosis.  She was noted to be off BCP.  The veteran 
was noted to have a possible vaginal infection in August 
1980.  The veteran underwent a gynecological examination in 
October 1980.  She had a normal uterus and a small cyst in 
her left ovary.  A pap smear was noted to be negative.  In 
May 1981 the veteran was determined to be pregnant.  She 
reported a small amount of bleeding.  The next day she was 
admitted for a threatened abortion.  She had an incomplete 
spontaneous abortion.  She underwent a completion dilation 
and curettage.  In June 1981 she was seen for a follow-up.  
She reported no problems following the spontaneous abortion.  
A gynecological cytology report dated in March 1982 noted 
that the cervix was normal.  In March 1982 the veteran 
reported breast tenderness and a queasy stomach.  The right 
adnexa was noted to be normal and the left adnexa proximal 
tube was ropey and slightly tender and enlarged in the area 
of the distal tube on the left ovary.  An ultrasound revealed 
no abnormalities.  An examination performed sometime after 
March 1982 revealed that the veteran was pregnant.  The 
veteran's June 1982 separation examination revealed that the 
veteran underwent a pelvic examination in May 1982 which was 
normal.  She was noted to be three months pregnant at the 
time of her separation from service.  The veteran reported 
that she was in good health at the time of her separation 
from service.  

Associated with the claims file are treatment reports from 
Blackwell Clinic dated from January 1992 to April 2000.  A 
pap smear obtained in July 1992 was noted to be normal.  In 
December 1992 the veteran was noted to be three months 
postpartum.  She was noted to have metromenorrhagia with very 
heavy and prolonged uterine bleeding.  She underwent a 
dilation and curettage of intrauterine contents that month.  
The veteran underwent a laparoscopic tubal ligation in March 
1993.  In November 1994 the veteran was noted to have normal 
periods.  A July 1999 pap smear revealed benign cellular 
changes associated with inflammation.  

Treatment reports from Kingwood Family Practice Associates 
dated from September 1998 to October 1998 revealed that the 
veteran underwent a pelvic examination in September 1998.  It 
appears that the examination was normal.  A pap smear 
revealed no atypical cells.

Associated with the claims file are VA outpatient treatment 
reports dated from July 2000 to July 2002.  A September 2000 
pap smear was noted to be within normal limits.  The veteran 
had a left ovarian cyst.  In November 2000 the veteran was 
noted to have undergone a sonogram the month before, which 
revealed transvaginal multiple fibroids.  The veteran 
reported a positive family history of endometriosis, 
fibroids, and hysterectomies.  She also reported very heavy 
menses.  She was prescribed Provera.  The impression at that 
time was menorrhagia and uterine fibroids.  In January 2001 
the veteran reported that her menses were heavy despite being 
on Provera.  The veteran was informed of the pros and cons of 
a total abdominal hysterectomy.  In June 2001 the veteran 
underwent a diagnostic fractional dilation and curettage.  
The postoperative diagnosis was dysfunctional uterine 
bleeding with probable uterine fibroids.  In October 2001 the 
veteran was assessed with menorrhagia and endometrial 
hyperplasia.  In January 2002 the veteran reported 
menorrhagia.  A few days later, in January 2002, the veteran 
underwent a total abdominal hysterectomy for menorrhagia with 
fibroids.  A March 2002 entry noted that the abdominal 
incision was smaller and the wound was slowly granulating.  
An addendum was included which stated that the veteran had a 
history of dysfunctional uterine bleeding and menorrhagia and 
ovarian cysts since she was on active duty and could be 
considered service connected for the condition.  

The veteran was afforded a VA examination in February 2002.  
She was noted to have a horizontal hysterectomy wound at that 
time.  A one-centimeter open area with packing in place was 
noted.  No erythema or active draining was noted.  

The veteran testified at a video conference hearing in 
November 2004.  The veteran's representative reported that 
the veteran had to undergo three separate examinations prior 
to her entry into service due to problems with her ovarian 
cysts.  The veteran testified that two years after she 
entered service she began having problems again and that the 
problems continued through her time in service.  She said 
that the pain from the ovarian cyst was so severe she would 
be doubled over.  She said she continued to have difficulties 
related to the cyst and was eventually diagnosed with 
endometriosis.  She said she had severe bleeding and was 
ultimately advised to have her uterus removed.  She said she 
had heavy bleeding during and after service except when she 
was pregnant.  

The veteran was afforded a VA gynecological examination in 
November 2005.  She denied pelvic or abdominal pain.  She 
reported that her hysterectomy gave her relief from her 
problems.  She reported no vaginal bleeding since her 
surgery.  She denied pain associated with movement or 
exercise.  Physical examination revealed a normal vagina and 
surgically absent cervix, uterus, and ovaries.  There was no 
palpable adnexal mass.  The examiner concluded that that 
veteran was status-post abdominal hysterectomy for 
menometrorrhagia and a uterine fibroid.  He opined that there 
was more than a 50 percent chance that her menorrhagia was 
connected with her military service due to the nature of 
heavy lifting in her job.  He noted, however, that it was 
very difficult to predict that heavy lifting during service 
would cause chronic menorrhagia.  He opined that her 
menorrhagia and dysmenorrhea were most likely attributed to 
her fibroid and adenomyosis.  

An addendum opinion was obtained from the VA examiner in 
December 2005.  The examiner stated that it was difficult to 
conclude that the veteran's gynecologic disorder pre-existed 
the veteran's entry into active military service.  He noted 
that the veteran had irregular menstrual cycles prior to 
service for which she received birth control pills.  It was 
noted that, after her taking birth control pills, her 
menstrual cycles became regular with improved menstruation.  
He noted that he could not tell if this "pre-existed" the 
adenomyosis and fibroid.  He also said that at the time of 
surgery it was unknown whether the adenomyosis or fibroid 
would disappear by themselves.  He said that in the history 
taken, there was no significant indication that the veteran 
already had a chronic gynecologic disorder.  He concluded 
that the veteran's hysterectomy was attributed to her 
gynecologic disorder from the adenomyosis and fibroid that 
caused her menometrorrhagia.  He added, however, that he 
could not tell if the disorder existed prior to the veteran's 
military service or if it began during her military service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, there is evidence that the veteran had a left 
ovarian cyst prior to her entry into service.  The veteran 
underwent several pelvic examinations while she was in 
service.  Pap smears were normal at each examination.  The 
veteran was treated for vaginal infections on two occasions.  
In March 1982 the right adnexa was noted to be normal and the 
left adnexa proximal tube was noted to be ropey and slightly 
tender and enlarged in the area of the distal tube on the 
left ovary.  An ultrasound revealed no abnormalities.  The 
veteran's June 1982 separation examination revealed that the 
veteran underwent a pelvic examination in May 1982, which was 
normal.  She was noted to be three months pregnant at the 
time of her separation from service.  The veteran reported 
that she was in good health at the time of her separation 
from service.  

The veteran underwent a total abdominal hysterectomy for 
menometrorrhagia that was caused by adenomyosis and fibroid.  
As already noted, there is no evidence that the veteran 
suffered from either problem while in service.  The veteran 
reported normal menses while she was in service.  On one 
occasion the veteran was noted to have dysmenorrhea.  The 
veteran underwent a dilation and curettage in service 
following a spontaneous abortion.  Post-service medical 
records reveal that the in December 1992, ten years after she 
separated from service, the veteran was noted to have 
menometrorrhagia with very heavy and prolonged uterine 
bleeding.  She underwent a dilation and curettage of 
intrauterine contents at that time.  In November 1994 the 
veteran was noted to have normal periods.  The veteran was 
not diagnosed with fibroids until November 2000, eighteen 
years after service.  The impression at that time was 
menorrhagia and uterine fibroids.  In January 2002, the 
veteran underwent a total abdominal hysterectomy for 
metromenorrhagia with fibroids.  The veteran's VA doctor 
stated that the veteran had a history of dysfunctional 
uterine bleeding and menorrhagia and ovarian cysts since she 
was on active duty and could be considered service connected 
for the condition.  Nevertheless, further detailed analysis 
was undertaken in the December 2005 report mentioned above 
and it was specifically concluded that the conditions 
requiring the hysterectomy were the adenomyosis and fibroids, 
neither of which were demonstrated until many years after 
service.  The veteran had earlier had a left ovarian cyst, 
but there reviewer who specifically analyzed the record has 
not suggested that the veteran underwent a total abdominal 
hysterectomy as a result of her ovarian cyst or because of 
any specific problem found during military service or for 
many years after service.  

The November 2005 VA examiner opined that it was very 
difficult to predict that heavy lifting during service would 
cause chronic menorrhagia.  He opined that the veteran's 
menorrhagia and dysmenorrhea were most likely attributed to 
the veteran's fibroid and adenomyosis, which were not shown 
in service or until long after service.  Furthermore, the 
examiner stated that it was difficult to conclude that the 
veteran's gynecologic disorder that required the hysterectomy 
pre-existed the veteran's entry into active military service, 
or that it began during service.  He noted that the veteran 
had irregular menstrual cycles prior to service for which she 
received birth control pills.  After birth control pills her 
menstrual cycles became regular with improved menstruation.  
He noted that he could not tell if this "pre-existed" the 
adenomyosis and fibroid.  He said that in the history taken, 
there was no significant indication that the veteran already 
had a chronic gynecologic disorder.  As already noted, upon 
specific examination of this case, he concluded that the 
veteran's hysterectomy was attributed to her gynecologic 
disorder from the adenomyosis and fibroid, which could not be 
determined to have existed prior to the veteran's military 
service or to have begun during her military service.  The 
evidence described above, particularly the absence of a 
showing of the specific problems that led to the need for 
hysterectomy until many years after service, leads the Board 
to conclude that the need for hysterectomy cannot be traced 
to the veteran's period of active military service.  The 
Board finds, for the reasons set out above, that the weight 
of the evidence against the claim is greater than that in 
favor of the claim.  Even if the Board accepts that the 
veteran was sound at service entry, the salient point to be 
made is that the underlying causes leading to the 
hysterectomy were not shown during service or for many years 
thereafter.  Implicit in the December 2005 reviewer's 
comments is the conclusion that what the veteran experienced 
during service in terms of gynecological difficulties cannot 
be said to have been the precursor to any adenomyosis or 
fibroid, which were the culprits that required the 
hysterectomy in 2002.  The examiner essentially found that he 
could not tell whether the adenomyosis or fibroid could be 
attributed to any pre-service problems or to any in-service 
problems.  Consequently, given that the greater weight of the 
evidence is against the claim, the veteran's claim for 
service connection for a hysterectomy is denied.  

The Board notes that the veteran has alleged that her 
hysterectomy resulted from her active military duty.  While 
the veteran is capable of providing information regarding her 
current condition, as a layperson, she is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a total abdominal hysterectomy.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. 
§ 3.102 (2005).

Compensation Pursuant to 38 U.S.C.A. § 1151

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received in March 2002.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 which became effective October 1, 1997, is 
the applicable statute in this case, and the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997, is not 
applicable.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was--
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable.

The veteran contends that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability because, following a January 2002 total abdominal 
hysterectomy, the veteran developed chronic infections 
resulting from the surgery.  

After a review of the evidence in this veteran's case, the 
Board has determined that compensation under 38 U.S.C.A. § 
1151, for additional disability as a result of VA hospital 
care or medical or surgical treatment or examination, 
including surgery by VA in January 2002, is not warranted 
because the greater weight of the evidence demonstrates that 
the veteran in fact has no additional disability. 

The evidence shows that in January 2002 VA performed a total 
abdominal hysterectomy.  At the time of this procedure, as 
indicated by May 2001 VA outpatient treatment records and 
January 2002 VA hospitalization records, the veteran 
underwent surgery for treatment of a fibroid uterus.  Prior 
to surgery the veteran was informed of the nature and purpose 
of the operation, possible alternative methods of treatment, 
the risks involved, and the possibility of complications.  
She acknowledged that no guarantees were made concerning the 
results of the operation.  At the time of her discharge, 
wound care was discussed.  Following surgery, the veteran 
reported oozing yellow drainage at the stapled suture line.  
She reported that the incision was red and feverish.  Two 
weeks after surgery the veteran's surgical incision was noted 
to be healing.  Mild erythema was noted to be extending out 
from the incision site and slight clear exudate was present.  
A January 24, 2002, VA outpatient note revealed that there 
was wound cellulitis with seroma.  The wound was drained and 
packed with dry gauze.  The wound was noted to be non-toxic.  
The next day the surgical site was noted to be infected.  On 
January 28, 2002, the incision was noted to be "okay" 
except for a 2-centimeter deep defect at the right end.  In 
February 2002 the veteran was noted to have a fistula tract 
for a draining wound.  She underwent an incision and draining 
of the fistula tract.  In March 2002 the veteran was informed 
that the incision could not close if packing was continued.  
She was told that the wound needed only a light dressing 
while granulation was finalizing.  Later that month the 
incision was noted to be smaller with some green discharge.  
The examiner's impression was that the wound infection was 
slowly granulating.  In April 2002 a nursing note revealed 
that the dressing of the wound needed to be transferred to 
the veteran if possible.  The standard of care in the 
community was noted to have been far exceeded in the 
veteran's case.  The veteran was informed that most people 
with the kind of wound she had did their own dressing.  The 
veteran was noted to have done some traveling and made 
alternate arrangements for wound care when it was convenient 
for her.  Later in April 2002 the veteran was noted to not 
need wound packing and home health care was discontinued.  In 
May 2002 the veteran was noted to be status-post total 
abdominal hysterectomy and wound infection.  The incision was 
noted to be well-healed.  In July 2002 the veteran was noted 
to have undergone a computed tomography (CT) scan of the 
pelvis.  The examiner's impression was that there was no 
abnormal extravasation of contrast and no evidence of free 
fluid or adenopathy.  

The veteran was afforded a VA examination in February 2002.  
She was noted to have horizontal hysterectomy wound at that 
time.  A one-centimeter open area with packing in place was 
noted.  No erythema was present.  No active draining was 
noted.  

The veteran was also treated for wound care at home by nurses 
from Blackwell Regional Hospital from February 2002 through 
March 2002.  The wound care consisted of removal of the 
dressing and packing from the wound, cleaning of the skin 
around the wound, packing of the wound, and covering the 
wound.  On February 26, 2002, the surgical wound was noted to 
have two tunnels with red edges.  The tunnel healing was 
noted to be leaving an open pocket which required skilled 
nurse packing.  In March 2002 the veteran was noted to be 
unable to change the dressing at home due to obesity, 
location of the wound, and pain involved during change.  On 
March 24, 2002, the wound was noted to be smaller in depth on 
the right side.  The wound was also noted to be granulating.  
On March 28, 2002, the wound was noted to be getting smaller.  

The veteran was afforded a video conference hearing in 
November 2004.  She testified that a few days after her 
hysterectomy she noticed that one part of the wound was not 
healing.  She reported that she went to the emergency room at 
VA but was sent home until her doctor was available six days 
later.  She said she returned home and the next morning she 
woke up and her stomach had exploded.  She testified that she 
had liquid pouring down her legs and she had her father take 
her to the emergency room.  She said the wound was packed 
twice a day for several months.  She testified that the wound 
was cut open and packed because it was not healing which has 
resulted in a tremendous amount of scar tissue.  She said the 
infection took its toll on her and that she believed that VA 
was responsible for the infection.  She said she was 
initially told that she would be out of work for six weeks 
but instead was out for four months.  She said she incurred a 
financial hardship being unable to work as she is a single 
mother with three children.  She testified that the scar 
stayed moist and that the scar tissue inside the wound was 
painful.  

The veteran was afforded a VA examination in November 2005.  
At the time of the examination the veteran reported no pelvic 
or abdominal pain.  She reported that the surgery gave her a 
lot of relief from her problems.  She denied any bowel or 
bladder problems.  She denied any pain associated with 
movement or exercise.  The examiner noted that the veteran 
underwent the hysterectomy for menorrhagia and dysmenorrhea.  
He opined that the surgery had done more good than harm to 
the veteran.  He noted that the hysterectomy helped the 
veteran in her daily life a great deal.  He concluded that he 
did not think that the hysterectomy caused any problems with 
the veteran's current health.  

An addendum opinion was obtained from the same examiner in 
December 2005.  The examiner reported that there was no good 
evidence to show that the veteran became more disabled as a 
result of her 2002 hysterectomy.  He said that based on the 
surgical note and the veteran's history, it seemed as though 
the surgery went well.  He noted that the veteran had a wound 
infection following surgery, but that infections are a 
possible complication for many surgeries.  He concluded that 
it would be very difficult to attribute the infection to 
careless negligence or lack of proper skill.  

The Board acknowledges the veteran's contention that the 
wound infection and financial hardship following surgery 
constitute additional disability.  However, prior to surgery 
the veteran was informed of the nature and purpose of the 
operation, possible alternative methods of treatment, the 
risks involved, and the possibility of complications.  She 
acknowledged that no guarantees were made concerning the 
results of the operation.  A VA examiner opined that the 
surgery has done more good than harm to the veteran.  He 
noted that the hysterectomy helped the veteran in her daily 
life a great deal.  He concluded that he did not think that 
the hysterectomy caused any problems with the veteran's 
current health.  Furthermore, the examiner reported that 
there was no good evidence to show that the veteran became 
more disabled as a result of her 2002 hysterectomy.  He noted 
that the veteran had a wound infection following surgery, but 
that infections are a possible complication for many 
surgeries.  In short, there is no indication that the veteran 
experiences any additional chronic disability, even from the 
surgical scar.  

For these reasons, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151, for 
additional disability as caused by hospital care or medical 
or surgical treatment or examination by VA, have not been 
met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.361.

In light of these findings, the Board does not reach the 
question of whether claimed additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination because the veteran does 
not have additional disability that was caused by VA hospital 
care or medical or surgical treatment or examination of the 
veteran, including by surgery performed by VA in 2002.  For 
the same reason, the Board does not reach the question of 
whether claimed additional disability was proximately caused 
by an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002 and Supp. 2005).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
entitlement to compensation under 38 U.S.C.A. § 1151.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. § 3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate her claim for service connection in 
June 2001 and May 2002.  She was informed of the elements to 
satisfy in order to establish service connection.  She was 
advised to submit any evidence she had to show that she had a 
current disability and to identify sources of 
evidence/information that she wanted the RO to obtain on her 
behalf.  The RO sent another letter to the veteran in April 
2005.  The RO again notified the veteran of the 
evidence/information required to substantiate a claim for 
service connection.  She was informed of the elements to 
satisfy in order to establish service connection.  The letter 
also provided detailed information on what evidence the 
veteran needed to submit to substantiate her claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
veteran was informed that the RO would obtain all records 
held by Federal agencies.  The veteran was also advised that 
the RO would assist the veteran in obtaining evidence in 
support of her claim.  She was told that it was her 
responsibility to ensure that all evidence not in possession 
of VA or other Federal agency was submitted.  The veteran was 
specifically requested to complete an authorization and 
consent form so that additional records from Blackwell 
General Hospital could be obtained.  The veteran failed to 
respond to the letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claim, what VA would do 
to assist, and what was expected of her, including the 
presentation of all pertinent evidence she was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)  
Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support her claims.  The Board is not aware of any 
outstanding evidence


ORDER

Entitlement to service connection for a hysterectomy is 
denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability claimed as the result of a 
hysterectomy performed in a VA hospital is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


